Citation Nr: 1730619	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  06-39 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an extraschedular total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to February 19, 2009.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1974 to February 1980 and from March 1980 to June 1989.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied a rating higher than 20 percent for lumbar spine disability.  Although the Veteran did not indicate disagreement with the denial of his claim for TDIU in his December 2005 notice of disagreement (NOD), the Board liberally construed the evidence of record and in a March 2011 decision, the Board found that a claim for a TDIU was raised by the record, and was part and parcel of the Veteran's increased rating claim for lumbar spine disability and remanded the claim for development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Board again remanded the Veteran's claim for TDIU in February 2014 for further development and in an August 2014 rating decision, the RO granted a TDIU effective from February 19, 2009.  Thus, the matter of entitlement to TDIU prior to February 19, 2009 remained on appeal and in an October 2014 decision, the Board remanded the Veteran's claim for TDIU prior to February 19, 2009 for further development.

In July 2015, the Board remanded the Veteran's claim for TDIU for referral to VA's Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16 (b).

The Director of Compensation for adjudication made a January 2017 determination that the evidence of record did not show that the severity of the Veteran's service connected disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation, prior to February 19, 2009.  Therefore, the request for consideration of IU on an extraschedular basis was denied.

The case has been returned to the Board and appellate review may proceed.
FINDING OF FACTS

For the period prior to February 19, 2009, the Veteran did not meet the schedular criteria for a TDIU, and the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

For the period prior to February 19, 2009, the criteria for entitlement to a TDIU on an extraschedular basis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

	I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in November 2004 and January 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate and fully address the Veteran's service-connected disabilities prior to February 19, 2009.

It is noted that the Veteran's claim was remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

	II.  Entitlement to an Extraschedular TDIU

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340 (a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16 (a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more. 38 C.F.R. § 4.16 (a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16  (a). Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16 (b). 

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration should be given to the veteran's level of education, special training, previous work experience, and all other factors that have a bearing on the issue, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 (a), 4.16(b), 4.18, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Legal Analysis

As set forth in various statements, the Veteran contends that his spine and other service-connected disabilities prevent him from securing or following any substantially gainful occupation prior to February 19, 2009.  The Veteran initiated a November 2004 claim for increased rating for his service-connected back condition at which time he also asserted that he had to quit his previous job and was unable to keep a job because of his back disability.  See November 2004 Statement in Support of Claim.  The Veteran possesses a GED and a bachelor's degree.  Moreover, he indicated he was last employed as a cabinet maker earning $230.00 per week on a full-time/permanent basis, but he had to leave his job because of pain in his neck, back, and shoulders far too great to continue working.  See December 2004 Vocational Rehabilitation Application.
The Veteran's service-connected disabilities include depression with anxiety disorder associated with lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease, rated as 10 percent disabling from December 30, 2005, 30 percent disabling from February 19, 2009, and 70 percent disabling from December 28, 2011; lumbar spine degenerative joint disease with spinal stenosis and degenerative disc disease, rated as 10 percent disabling from July 1, 1989, 20 percent disabling from January 6, 1997, and 40 percent disabling from April 16, 2008; cervical strain, rated as 20 percent disabling from December 30, 2005; and status post nasal surgery (claimed as deviated septum), rated as noncompensable from October 15, 2008.  His combined evaluation for VA compensation purposes has been 10 percent from July 1, 1989; 20 percent from January 6, 1997; 40 percent from December 30, 2005; 60 percent from April 16, 2008; 70 percent from February 19, 2009; and 90 percent from December 28, 2011.  The Veteran's service-connected disabilities do not meet percentage rating standards for a schedular TDIU for the period prior to February 19, 2009, as they do not result from a common etiology or single accident, and they were not incurred in action or as a prisoner of war.  See 38 C.F.R. § 4.16 (a).

In an additional November 2004 Statement in Support of Claim, the Veteran reported that he was unemployed and not eligible for unemployment benefits.  He indicated that he could not keep up with the physical demands of his last job and had to quit.  The Veteran asserted that he could not do any jobs that required continued physical exertion and he needed employment retraining.  

The Veteran was afforded a December 2004 VA spine examination.  The examination report indicated that the Veteran was a currently unemployed cabinet builder and quit his job in October 2004 due to his current medical conditions.  The Veteran requested notation be made that stated he quit his job 11 weeks ago because of his medical and physical conditions, and since he has no longer been building cabinets, the majority of his symptoms have improved.  The Veteran reported that he avoided all work greater than ten minutes doing anything physical, because it aggravated his cervical spine.  The Veteran denied any radicular symptoms but complained of dropping a cup once from his right hand losing his grip and complained of pain in his right shoulder in the past but had not had any pain in the past two weeks since he quit his job.  The Veteran reported the main reason he quit his job was because he could not sleep as his pain was so bad.  He reported that his pain was due to repetitive motion of his dominant hand and upper extremity and with hyperflexion and hyperextension of his neck crawling in and out of the cabinets.  The examiner indicated that the Veteran could expect loss of 20 degrees range of motion in the lumbar spine due to repetitive use or flare ups due to pain and did not expect gait or neurological deficit.  The examiner opined that in his job as a cabinet maker, the Veteran would have daily pain due to repetitive motion.  

The record includes documents submitted in conjunction with the Veteran's application for vocational rehabilitation wherein the Veteran applied for retraining for suitable employment with specific interest in "office type work."  See December 2004 Vocational Rehabilitation Application.  The Veteran also indicated that the pain in his lower back, neck, and right shoulder had gotten progressively worse such that he could no longer do physical work he was trained for on a sustained basis.  He indicated that he needed office/management skills so that he could get a job that required no physical labor.  Moreover, he stated that he wanted assistance from the vocational rehabilitation program to reach his goal of obtaining a bachelor's degree which he indicated would enable him to be a viable candidate in the present competitive job market.  See November 2004 Vocational Rehabilitation Application. An entitlement worksheet indicated that the Veteran had impairment to employability.  Additionally, the Veteran was noted to have transferrable skills including basic work skills and business management skills.  The Veteran was also noted to have developed skills and education/training, but the Veteran's associate's degree in general studies was not good enough to qualify him for many business management jobs.  The Veteran's current skill level was determined inadequate for suitable employment.  See December 2004 Vocational Rehabilitation Application.  Vocational test results, transferrable skills analysis and other data indicated that the Veteran would require retraining to upgrade his skills to address his service-connected and nonservice-connected limitations and would allow him to return to suitable employment.  The Veteran's test results and prior course work indicated he had above average potential for success in an academic setting.  See February 2007 Vocational Rehabilitation Application. 
The Veteran was afforded a May 2006 VA mental disorders examination.  The examination report revealed that the Veteran's present episode appeared to have started in the middle of 2005.  At that time he was quite anxious, easily distracted, and dysphoric to the point he reported that at one time he thought of suicide.  The Veteran remarked that he had been unemployed for a considerable time and was being tested for vocational rehabilitation training and quite anxious about a course of study and since then had enrolled in college and completed two quarters, now entering into his third quarter.  He hoped to utilize credits from about two years of previous college toward a four-year degree in gerontological work with the aged.  He has maintained a B average so far and reported major struggles with certain courses particularly mathematics and stated that he had substantial problems with mathematics ever since elementary school.  He had to repeat one college math course but passed it satisfactorily on his second try and received vocational rehabilitation benefits.  The Veteran reported a history of multiple job episodes in the construction maintenance area typically ending with upswings in back pain or perceived inability to lift or carry out other physical activities in such work.  The examiner determined that the industrial impact of the Veteran's emotional problems was relatively small compared to that attributable to his orthopedic difficulties both over time and in the current timeframe and there appeared to be some academic impact.  At times the Veteran became quite anxious and had increased difficulty with his studies but he was nevertheless making satisfactory progress. 

An August 2006 vocational rehabilitation special report of training indicated that the Veteran was earning a Bachelor's degree in Human Development/Family Sciences at Oregon State University and was scheduled to finish in December 2007.  The Veteran's particular interest was to go into gerontology and his end date might be moved up since the advisor put him on a "fast track" that he might complete early.  The Veteran's GPA for his first two years was a 3.1, and now at OSU was a 3.5. The Veteran reported that he felt good, but there were days when he did not feel as "quick."  The Veteran was very dedicated to his school work.  In summary, the Veteran was noted as doing very well in his training and took school work seriously.  He was planning his end of training internships and subsequent employment. 

A March 2007 vocational rehabilitation extension of training benefits memorandum indicated that the Veteran's former case manager wrote a plan for the Veteran to graduate with his bachelor's degree with an anticipated date of completion in June 2008.  However, the Veteran was finishing earlier than planned and would be done with his planned bachelor's degree by September 2007 and needed a nine month extension in order to complete his planned vocational rehabilitation education services.  The Veteran was doing very well in his program of study and needed this extension in order to obtain and maintain entry level employment as a social worker/case worker. 

A November 2007 vocational rehabilitation special report of training indicated that the Veteran's service-connected disabilities were stable with no issues at the time and the Veteran required no further employment preparation services.  The report indicated the Veteran was job ready and was currently seeking employment. 

The Veteran was afforded an April 2008 VA spine examination.  The examination report indicated that the Veteran could walk short distances which were tolerable and he used a brace and cane occasionally which helped.  The Veteran reported pain with dressing and tying his shoes.  He reported that flare-ups occurred without precipitating factors where he experienced sudden increased pain in his lower back with increased loss in range of motion which he treated with rest and medication that was usually better within two or three days.  

In a May 2009 Correspondence, the Veteran's treating private psychologist indicated that he had been working with the Veteran for the past six months and with regard to his educational and occupational functioning, he first started working with the Veteran when he was well beyond the point of graduating from OSU but he was reporting no luck with finding gainful employment in his newly chosen field.  The psychologist indicated that he utilized his background in career counseling to offer additional support to the veteran for seeking employment during the first several months of working with him.  The psychologist indicated that given an inability to commute more than 15 to 20 minutes without pronounced back pain, he needed to seriously limit the geographic scope of his job search.  The Veteran reported that he very much enjoyed completing his undergraduate degree and did well in his coursework as well as his practicum and internship placements working with the elderly.  He noted being one of the few males in a very female-dominated academic program which was quite different from his years in the military.  The Veteran began to see that many staff members in the facilities where he interned and interviewed at seemed to frequently presume that, with his large muscular frame he could easily help with lifting or moving elderly clients and patients which was utterly not the case with his serious back problems and that might well have influenced his perceived hire ability at various job sites.  The Veteran received invitations for several interviews during our first months of working together typically for entry level activity director or administrative office positions not direct patient care.  The psychologist said he thought the Veteran would be well prepared for his interviews but was never able to get beyond the first interviews and he did not receive any job offers.  The psychologist arranged an informal informational interview and coaching session with a colleague who was director of an assisted living facility and she reported being pretty impressed with the Veteran.  She detected somewhat lower than average level of self-confidence but nothing that was a glaring problem or limitation.  The psychologist indicated that given the Veteran's unfortunate string of nothing materializing with the job search and the declining state of the economy and his protracted period of remaining unemployed, they decided that there might be some benefit in having him pursue some kind of volunteer experience in his newly chosen field.  He explored a couple options and even interviewed at one facility, however he was quite dismayed to see he could not even secure an offer to work as a volunteer.  Thus in recent months the Veteran had a growing sense that perhaps nothing will be forthcoming in terms of finding gainful employment, and both the Veteran and his wife had been adjusting to the idea that he might never work again. 

The Veteran was afforded a May 2009 mental disorders VA examination.  The examination report indicated that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms and there was not total occupational and social impairment and mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner indicated that there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  Specifically, the Veteran reported persistent depressed mood, anhedonia, impaired concentration and focus with some difficulty following a daily routine, loss of confidence and impaired self-esteem, some difficulty making decisions, and sometime felt "in a daze."  He also reported ongoing pain and some limitations in physical activities due to pain. 

The Veteran was afforded a June 2009 VA nose examination.  The examination report revealed that the Veteran reported that his breathing was pretty good and he did not complain of any significant nasal obstruction.  

The record includes documents associated with the Veteran's application for Social Security Administration (SSA) disability benefits.  An adult disability report revealed that the Veteran reported that he stopped working in May 2005 because he did not like the individual he was working with so he quit and started school full time.  Further, the Veteran reported that his conditions did not cause him to make changes in his work activity.  Notably, the Veteran was determined disabled as of March 1, 2010 due to anxiety disorders and affective/mood disorders.

In January 2017, the VA Director of Compensation Service issued an administrative decision denying entitlement to an extraschedular TDIU, prior to February 19, 2009.  The Director referenced the Veteran's vocational rehabilitation and education records indicating he earned a Bachelor's degree in Human Sciences with a certificate in Gerontology, and was helped with making an extra effort in finding jobs suitable to his education and liking.  The Director also referenced the Veteran's SSA records which revealed that the Veteran was deemed too disabled to work as of March 1, 2010 from anxiety disorders and affective/mood disorders.  However, the Director found that there was no evidence that the Veteran's service-connected conditions caused an exceptional disability picture such as marked interference with employment or frequent episodes of hospitalization, prior to February 19, 2009.  The Director found that the evidence of record also did not show that the severity of the Veteran's service-connected disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation, prior to February 19, 2009. 

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the evidence is against a finding that the Veteran's was precluded him from securing or following a substantially gainful occupation prior to February 19, 2009.  Although the Veteran has maintained that his service-connected disabilities prevented him from doing so, this assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the VA examination reports and vocational rehabilitation records offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning prior to February 19, 2009. 

As documented above, the May 2006 VA examiner determined that the industrial impact of the Veteran's emotional problems was relatively small compared to that attributable to his orthopedic difficulties both over time and in the current timeframe and there appeared to be some academic impact.  At times the Veteran became quite anxious and had increased difficulty with his studies but he was nevertheless making satisfactory progress.  An August 2006 vocational rehabilitation special report of training indicated the Veteran was doing very well in his training and took school work seriously.  The Veteran's vocational rehabilitation special report of training indicated that his service-connected disabilities were stable with no issues at the time and the Veteran required no further employment preparation services.  The report indicated the Veteran was job ready and was currently seeking employment.  

The April 2008 VA examiner indicated that the Veteran could walk short distances which were tolerable and he used a brace and cane occasionally which helped.  The Veteran's treating private psychologist indicated that Veteran very much enjoyed completing his undergraduate degree and did well in his coursework as well as his practicum and internship placements working with the elderly.  Notably, the Veteran's psychologist arranged an informal informational interview and coaching session with a colleague who was director of an assisted living facility and she reported being pretty impressed with the Veteran.  The May 2009 VA examiner indicated that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms and there was not total occupational and social impairment and mental disorder signs and symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner indicated that there was occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  As for the Veteran's status post nasal surgery disability, the record does not indicate that this disability has had an impact on the Veteran's occupational functioning during the course of the appeal.  As set forth in the June 2009 examination report, the Veteran reported that his breathing was pretty good and he did not complain of any significant nasal obstruction.  

The Board acknowledges that the Veteran has not worked since May 2005, but notes that the term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a Veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  SSA records revealed that the Veteran reported that he stopped working in May 2005 because he did not like the individual he was working with so he quit and started school full time.  Further, the Veteran reported that his conditions did not cause him to make changes in his work activity.  Notably, the Veteran was not deemed disabled from working by SSA prior to February 19, 2009.  

When considering each of the Veteran's service-connected disabilities, the objective medical evidence of record suggests that his service-connected disabilities, at most, might have prevented him from performing certain types of physical labor prior to February 19, 2009.  However, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from securing or following any type of employment during this period. 

The Board has also considered the Veteran's occupational and educational history and acknowledges that the record suggests that for the period prior to February 19, 2009, the Veteran might not have been able to secure or follow employment for which he was trained, or employment in a field in which he has prior experience, such as cabinet maker.  However, he received vocational rehabilitation and education services and earned a Bachelor's degree in Human Sciences with a certificate in Gerontology.  The objective evidence of record does not support a finding that prior to February 19, 2009, the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevented him from securing or following any type of employment.  Instead, the evidence indicates that more likely than not, the Veteran was able to secure or follow, at a minimum, sedentary employment.  

In light of the foregoing, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities prevented him from securing or following any substantially gainful employment prior to February 19, 2009.  Instead, the record indicates that at a minimum, the Veteran likely would have been able to perform sedentary work. 

The Board acknowledges and credits the Veteran's assertion that he was unable to work due to service-connected disabilities prior to February 19, 2009. However, the Veteran's contention is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  See Caluza, 7 Vet. App. at 511.  As set forth above, the medical opinions of record, in addition to the Veteran's VA treatment records, support a finding that the Veteran's service-connected disabilities did not prevent him from performing all types of work; instead, he likely would have been able to perform certain types of work, including sedentary work. 

The Board does not doubt that the Veteran's service-connected disabilities had an impact on his employability prior to February 19, 2009.  However, the 60 percent schedular evaluation in effect during the relevant period contemplates significant industrial impairment resulting from the Veteran's service-connected disabilities. See 38 C.F.R. § 4.1.  In reviewing the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R.
§ 3.102. 
ORDER

For the period prior to February 19, 2009, entitlement to an extraschedular TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


